Citation Nr: 1612334	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  10-45 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a compensable disability rating for residuals of non-Hodgkin's lymphoma, to include the propriety of the reduction of the evaluation for non-Hodgkin's lymphoma from 100 percent to 0 percent, effective September 1, 2009.

2.  Entitlement to service connection for a cognitive disorder and/or an acquired psychiatric disorder, to include "chemo brain" and depression, to include as secondary to service-connected non-Hodgkin's lymphoma.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1959 to February 1959 and from February 1965 to February 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In December 2015, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.







REMAND

Rating Reduction

In February 2009, the RO notified the Veteran that it proposed to reduce his disability rating for non-Hodgkin's lymphoma from 100 percent to zero percent disabling.  In June 2009, a rating decision was issued which reduced the rating effective September 1, 2009.  The Veteran asserts that the rating reduction was improper because he continues to suffer from residuals of his lymphoma.  Throughout the pendency of the appeal, he has reported that experiences symptoms including, but not limited to, fatigue, muscle pain and cramps, reduced stamina, vertigo, intolerance to cold, generalized weakness, erectile dysfunction, dizziness, insomnia, and peripheral neuropathy.

The Veteran's non-Hodgkin's lymphoma is rated under Diagnostic Code 7715, which provides for a total disability rating while the disease is active or during a treatment phase.  38 C.F.R. § 4.117, Diagnostic Code 7715 (2015).  Diagnostic Code 7715 further provides that six months after discontinuance of treatment, a mandatory VA examination should be conducted to determine the appropriate evaluation and, if there has been no recurrence of the disease, it should be rated based on residuals.

Here, the Veteran was provided with the mandatory examination in December 2008.  The examiner determined that the Veteran's lymphoma was in remission, and noted that he was experiencing general fatigue, aches and pains, reduced stamina, and periodic vertigo.  However, the examiner did not specifically note whether these symptoms were related to the Veteran's lymphoma or treatment thereof.  Subsequently, the RO reduced the Veteran's disability rating to zero percent, and did not assign disability ratings for any of the reported residuals.  

The Veteran again underwent VA examination in January 2013 and an opinion was provided in February 2013.  The examiner noted that the Veteran reported experiencing generalized weakness, erectile dysfunction, easy bruising, an intolerance to cold, dizziness, and insomnia since undergoing chemotherapy.  The examiner opined that it was less likely than not that the claimed residuals were proximately due to or the result of the Veteran's service-connected non-Hodgkin's lymphoma.  While the examiner appears to have conducted a thorough review of the Veteran's medical history, the opinion rests primarily on the fact that the Veteran's reported symptoms are subjective rather than objective.  However, the Veteran is competent to describe symptoms that he is able to perceive through the use of his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The examiner also relied heavily on an isolated August 2009 treatment record in which the Veteran's treating physician, Dr. X. Sui, noted that he believed it was less likely that the Veteran's reported symptoms were caused by side effects of chemotherapy.  However, in the same treatment record Dr. Sui also indicated that his symptoms could be related to chemotherapy, but that other potential causes needed to be ruled out.  Furthermore, the VA examiner did not address all of the Veteran's purported residuals.  

Upon review, the Board finds that this opinion, although thorough on its face, does not provide sufficient rationale for the conclusions reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from whether it is factually accurate, fully articulated, and has sound reasoning for the conclusion).  Accordingly, as the propriety of the rating reduction at issue cannot be properly decided until it is clear whether the Veteran has or had compensable residuals of lymphoma, the Board finds remand is necessary in order to obtain an additional VA examination and opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Secondary Service Connection

The Veteran has also asserted throughout the pendency of the appeal that he has a cognitive and/or psychiatric condition, known as "chemo brain," which includes symptoms like depression, short-term memory loss, irritability, confusion, difficulty following instructions, poor attention span, and an inability to perform tasks as previously able, secondary to treatment for service-connected non-Hodgkin's lymphoma.  The RO has developed this claim and addressed it in an August 2014 Supplemental Statement of the Case (SSOC). 

The Veteran underwent VA examination in connection with this claim in January 2013.  The examiner found that it was less likely than not that the Veteran's chemotherapy caused his current cognitive complaints and that it was more likely that his increased levels of fatigue, insomnia, and depression adversely impacted his perceived cognitive functioning.  The examiner further opined that it was unlikely that the Veteran could maintain steady employment.  

Further opinions were provided in July and August 2014 by a different VA examiner.  In July 2014, the VA examiner opined that the weight of the medical literature was against a finding that "chemo brain" actually exists, and that it was more likely that the Veteran's symptoms were attributable to his depression.  The examiner further noted that if the Veteran's symptoms were due to toxic exposure via chemotherapy, they would have been expected to be at the worst severity at the time of initial exposure with a rapid decline in severity after the exposure was terminated, unlike in the Veteran's case.  In August 2014, the VA examiner provided an addendum opinion that the Veteran's depression was less likely than not related to his non-Hodgkin's lymphoma or the treatment thereof because it began after his cancer was in remission.

However, other evidence of record suggests a link between the symptoms the Veteran cumulatively describes as "chemo brain" and his treatment for lymphoma.  For example, in December 2012 and January 2013 Dr. Sui provided statements noting that the Veteran had undergone intense chemotherapy and had experienced symptoms of short-term memory loss, fatigue, and more since that time.  In January 2013, a Dr. R. Carter, one of the Veteran's treating physicians, stated in a treatment record that the Veteran's signs and symptoms were most consistent with "chemo brain," an uncommon but well-known side effect of certain chemotherapy regimens.  Dr. Carter further noted that the Veteran's symptoms were almost "textbook" for the condition.  Further, the Veteran's treatment records note that he was advised that it was common to experience changes in memory and cognition following chemotherapy.  Memory loss and cognitive problems were also listed as complications the Veteran experienced from treatment.  

Upon review, the Board finds remand is warranted in order to obtain an additional examination and opinion addressing any cognitive and/or acquired psychiatric disorders, including "chemo brain" and depression, which may have arisen secondary to the Veteran's non-Hodgkin's lymphoma and the treatment thereof.  Primarily, the Board notes that the January 2013 VA examiner opined that the Veteran's cognitive decline was most likely related to his increased levels of fatigue, insomnia, and depression, but did not opine whether the fatigue, insomnia, and depression were as a result of the Veteran's chemotherapy.  The July and August 2014 examiner also opined that the symptoms were related to depression and provided an opinion that depression was not related to the Veteran's lymphoma.  However, the examiner did not provide an adequate rationale to support the opinion regarding depression.  It is not sufficient to say that the Veteran's depression is unrelated to his non-Hodgkin's lymphoma or the treatment thereof simply because it did not arise until the cancer was in remission.  See Nieves-Rodriguez, 22 Vet. App. 295.  Furthermore, the July and August 2014 examiner did not specifically address Dr. Carter's diagnosis of "chemo brain."  Accordingly, a new examination and opinion should be obtained to reconcile all of the evidence.  See Barr, 21 Vet. App. at 311. 

TDIU

The Court has held that a TDIU claim is part and parcel of a rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  Here, the Veteran has asserted that he is unemployable as the result of his service-connected non-Hodgkin's lymphoma and residuals.  Furthermore, both Dr. Sui and the January 2013 VA examiner have opined that the Veteran is unemployable.  As a result, the Board concludes that a claim for entitlement to a TDIU has been raised.

However, any decision with respect to the other claims remanded herein may affect the claim for a TDIU.  These issues are inextricably intertwined because a hypothetical increased rating or grant of service connection could significantly change the adjudication of the TDIU issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, consideration of entitlement to TDIU must be deferred until the intertwined issues are either resolved or prepared for appellate consideration.  Id. (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Additionally, as it appears the Veteran receives continuous treatment through 
VA, the Board finds the RO should obtain any VA treatment records dated from February 2013 to the present.

Furthermore, it also appears the Veteran receives continuous treatment at the Madigan Army Medical Center.  As such, the Board finds the RO should obtain any treatment records from the Madigan Army Medical Center dated from May 2014 to the present.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the record VA treatment records for the Veteran dated from February 2013 to the present.  All actions to obtain the requested records should be documented fully in the claims file.  If any records cannot be located or no such records exist, the Veteran and his representative should be so notified, and the unavailability of the records should be noted in the claims file.

2.  Obtain and associate with the record treatment records from the Madigan Army Medical Center for the Veteran dated from May 2014 to the present.  All actions to obtain the requested records should be documented fully in the claims file.  If any records cannot be located or no such records exist, the Veteran and his representative should be so notified, and the unavailability of the records should be noted in the claims file.

3.  Schedule the Veteran for a VA examination with a VA clinician who has not previously examined the Veteran or provided an opinion on his claims to determine the existence and current nature of any disabling residuals of non-Hodgkin's lymphoma, including, but not limited to, fatigue, muscle pain and cramps, reduced stamina, vertigo, intolerance to cold, generalized weakness, erectile dysfunction, dizziness, insomnia, and peripheral neuropathy.  The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include the Veteran's VA treatment records and examination reports, private treatment records, and with consideration of the Veteran's lay statements regarding his symptoms, the examiner should provide a thorough account of which residuals, if any, the Veteran experiences as a result of non-Hodgkin's lymphoma or the treatment thereof.  

The examiner is also asked to address the functional effects of any residuals of non-Hodgkin's lymphoma on the Veteran's ability to secure or follow a substantially gainful occupation.  When offering this opinion the examiner should consider the Veteran's occupational and educational history, but should not consider the effects of age or any non-service connected disabilities.

A complete rationale should be provided for any opinion or conclusion expressed.

4.  Schedule the Veteran for a VA examination with a VA clinician who has not previously examined the Veteran or provided an opinion on his claims to determine the current nature and etiology of any cognitive disorder and/or acquired psychiatric disorder, to include "chemo brain" and depression.  If necessary, schedule the Veteran for separate examinations to address any cognitive disorders and any acquired psychiatric disorders.  The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include the Veteran's VA treatment records and examination reports, private treatment records, and with consideration of the Veteran's lay statements regarding his symptoms, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current cognitive disorder and/or acquired psychiatric disorder, to include "chemo brain" and depression, was caused or aggravated by the Veteran's service-connected non-Hodgkin's lymphoma or treatment thereof.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

If any cognitive disorder or acquired psychiatric disorder is found to be related to the Veteran's non-Hodgkin's lymphoma, the examiner is also asked to address the functional effects of any such disorder on the Veteran's ability to secure or follow a substantially gainful occupation.  When addressing the functional effects the examiner should consider the Veteran's occupational and educational history, but should not consider the effects of age or any non-service connected disabilities.

A complete rationale should be provided for any opinion or conclusion expressed.

5.  After all development has been completed, re-adjudicate the claims of entitlement to a compensable disability rating for residuals of non-Hodgkin's lymphoma, to include the propriety of the reduction of the evaluation for non-Hodgkin's lymphoma from 100 percent to 0 percent, effective September 1, 2009, and entitlement to service connection for a cognitive disorder and/or acquired psychiatric disorder, claimed as "chemo brain" and depression, and adjudicate the issue of entitlement to a TDIU.  If any benefit sought on appeal is not granted to the fullest extent, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

